Citation Nr: 0209670	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  96-43 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
benefits, pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1944 to July 
1946.  The veteran and appellant were married from November 
1939 until his death in June 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for the cause of the veteran's death and 
denied entitlement to DIC under the provisions of 38 U.S.C. § 
1151.  The appellant and her son testified at a hearing 
before an RO hearing officer in May 1997, and the appellant 
testified before the undersigned at the RO in August 1999.  
The case was remanded to the RO in April 1999 and June 2000.


FINDINGS OF FACT

1. The veteran died in June  1996; his death certificate 
lists the immediate cause of death as cardiopulmonary 
arrest due to coronary artery disease and emphysema with 
bacterial pneumonia and arrhythmias listed as other 
significant conditions contributing to death but not 
resulting in the underlying cause.  

2. At the time of his death, the veteran's sole service-
connected disability was chronic psychoneurotic reaction, 
anxiety, with depressive features, with a 50 percent 
evaluation.

3. The veteran's service-connected psychiatric disability did 
not cause or contribute substantially or materially to the 
veteran's death.  

4. The conditions, which caused the veteran's death, were not 
manifest during the veteran's military service and are not 
otherwise due to such service, nor are they proximately 
due to his service-connected disability.

5. The veteran's death was not causally related to any 
incident of VA hospitalization, medical or surgical 
treatment.  


CONCLUSIONS OF LAW

1. The veteran's death was not contributed to or caused by 
his active military service, including his service-
connected psychiatric disability.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2001).

2. The veteran's death was not a result of VA 
hospitalization, medical or surgical treatment.  38 
U.S.C.A. § 1151 (prior to Oct. 1, 1997); 38 U.S.C.A. 
§ 5107 (West 1991 and Supp. 2001); Brown v. Gardner, 115 
S. Ct. 552 (1994); 38 C.F.R. § 3.358 (effective March 16, 
1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes substantial VA outpatient and 
inpatient treatment records, a VA medical expert opinion, 
opinion and treatment records from a private physician, 
testimony by the appellant and her son at two hearings, and 
statements from the appellant.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the appellant with the claim. 

Furthermore, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to DIC benefits for the cause of the 
veteran's death and pursuant to 38 U.S.C.A. § 1151.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case, and the October 2001 
letter from the RO have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  In the October 2001 letter, the RO 
notified the appellant of the evidence necessary to establish 
entitlement to the benefits sought, what she needed to 
provide, and what assistance would be provided.  The March 
2002 supplemental statement of the case provided the 
appellant with the regulations implementing the VCAA.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

I. Factual Background

VA outpatient treatment records and mental hygiene records, 
beginning in January 1984 noted the treatment for the 
veteran's psychiatric disorder, including increases in 
symptoms - sometimes resulting in feelings of hopelessness by 
the veteran - and decreases in symptoms - with good attitude 
and outlook.  The records also noted findings that the 
veteran's dysthymia/depression was aggravated by his medical 
illness.  The records contain no opinion indicating that the 
depression or anxiety was aggravating or contributing to the 
veteran's other medical problems.  

The veteran was hospitalized from May to June 1996 with 
initial complaints of chest pain and shortness of breath.  He 
was admitted to the hospital with a diagnosis of pneumonia.  
Nursing records note that the veteran fell twice during the 
evening of May 26, 1996 and the early morning hours of May 
27, 1996.  He was restrained after the falls for his safety.  
It was noted, on May 30, 1996, that one of his medications, 
Coumadin - an anti-coagulant - was discontinued.  The veteran 
remained hospitalized until his death.  It was noted that he 
was stable the morning of his death, but stopped breathing 
suddenly and could not be revived.  The discharge summary 
noted that the cause of death was cardiopulmonary arrest with 
a secondary cause of emphysema and a tertiary cause of 
pneumonia.  No autopsy was performed.

The veteran died on June [redacted], 1996.  The death certificate 
reported the immediate cause of death as cardiopulmonary 
arrest due to coronary artery disease and emphysema.  
Bacterial pneumonia and arrhythmias were listed as other 
significant conditions contributing to death but not 
resulting in the underlying cause.  Prior to his death, the 
veteran had been awarded service connection for chronic 
psychoneurotic reaction, anxiety, with depressive features, 
which was evaluated at 50 percent at the time of his death.  
The veteran's psychoneurosis, anxiety reaction was initially 
granted service connection by rating decision in October 
1946.  

In June 1996, the appellant filed a claim for DIC benefits.  
In a statement, attached to this claim, the appellant stated 
that she believed that the veteran's service-connected 
nervous condition contributed to his death.  She reported 
that the veteran had fallen twice in the month prior to his 
death and that the fall caused a blood clot, which prevented 
the veteran from taking one of his medications.  She stated 
that without this medication, the veteran was prone to a 
heart attack.  She contended that the nervous condition 
caused the fall as the veteran was looking for the appellant 
as he wanted the appellant by his side at all times.  

At a hearing before an RO hearing office in May 1997, the 
appellant testified that in the year prior to the veteran's 
final hospitalization, he had become increasingly depressed.  
Transcript p. 2.  She noted that he became more depressed 
after entering the hospital and would refuse to eat and would 
fall.  Transcript p. 3.  The appellant denied that anyone had 
told her that the veteran's fall was related to his death.  
Transcript p. 6.  The appellant's son stated that the 
veteran's depression caused him to give up, which led to his 
death.  Transcript p. 5.  The son indicated that the VA 
facility did not provide any psychiatric treatment while the 
veteran was hospitalized.  Transcript p. 4.  The appellant 
testified that two private physicians, who were treating her, 
stated that the veteran's nervous condition/depression could 
have caused the veteran's death, but that the physicians 
refused to provide a statement in writing.  Transcript p. 8.  

In a letter, dated in August 1999, S.T. Griffin, M.D., stated 
that the veteran was a patient of his for approximately 35 
years for anxiety and depression.  Dr. Griffin stated that 
the veteran's anxiety and depression had a direct 
relationship to the veteran's heart problems (tachycardia and 
heart disease) and eventually contributed to his death.  

At a hearing before the undersigned at the RO, the appellant 
testified that during his final hospitalization, the veteran 
gave up and refused to eat due to depression.  Transcript pp. 
2-3.  

In February 2000, the Board requested a medical expert 
opinion from a VA physician.  A reply was received in March 
2000 from J.L. Curtis, M.D., the Chief of Pulmonary and 
Critical Care Medicine at a VAMC.  Dr. Curtis detailed the 
veteran's medical history and the complaints and findings of 
the veteran's final hospitalization.  Dr. Curtis noted the 
veteran's fall on the night of May 27, 1996 and indicated 
that there was nothing to suggest the veteran sustained head 
trauma.  The veteran was seen by a psychiatric consult 
following this incident.  Dr. Curtis noted that an old small 
acute right cerebellar hemorrhage with mild left hemiparesis 
as well as right cranial nerve VI palsy and essential tremor 
was reported on neurology consult on May 30, 1996.  Dr. 
Curtis stated that based on the notes, the lesion did not 
result from head trauma and was unrelated to the earlier 
falls.  Given this condition, it was prudent to stop the 
anti-coagulation medication, as was done.  

Dr. Curtis stated that, on June [redacted], 1996, the veteran suffered 
an unwitnessed pulseless cardiac arrest, from which he could 
not be resuscitated.  The veteran had not complained of any 
chest pain or dyspnea that day and had eaten dinner 
approximately an hour and a half previously without 
difficulty.  The veteran's cardiac pacer was firing at the 
time of death, indicating electromechanical dissociation.  
Dr. Curtis noted that, in the absence of an autopsy or a 
witnessed arrest, the exact proximate cause of death cannot 
be stated definitively, but likely causes include a pulmonary 
embolus or a primary ventricular cardiac arrhythmia.  
Myocardial infarction was also a possibility, although the 
veteran had a call button and there was no indication that he 
signaled chest pain.  Dr. Curtis also noted that aspiration 
leading to severe hypoxemia was unlikely, as there was no 
mention of subglottic vomitus.  

Dr. Curtis noted the absence of certain official lab reports 
and of the record of the resuscitation attempt and stated 
that his opinion was based solely on the description of the 
tests in the progress notes.  Dr. Curtis concluded that, 
"There is no reason to believe that the veteran's service-
connected psychiatric disorder caused or contributed 
substantially or materially to the veteran's death."  The 
appellant, through her representative, was provided a copy of 
this opinion in April 2000.  

II. Analysis

Service Connection for the Cause of the Veteran's Death

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  A principal cause of death is a disability that, 
singly or jointly with another condition, was the immediate 
or underlying cause of the death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one not related to the principal cause, but that 
"contributed substantially or materially;...combined to cause 
death;...[or] aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1). 

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the  
benefit of the doubt to the appellant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  However, the benefit of the 
doubt rule is inapplicable when the Board finds that a 
preponderance of the evidence is against a particular claim.  
Ortiz v. Principi, 274 F.3d 1361 (2001).

In the instant case, both the death certificate and the 
discharge summary from the final hospitalization list the 
immediate cause of the veteran's death as cardiopulmonary 
arrest.  This condition was due to emphysema and coronary 
artery disease and other conditions that contributed to the 
veteran's death included pneumonia and arrhythmias.  The 
veteran's sole service-connected disability during his 
lifetime was chronic psychoneurotic reaction, anxiety, with 
depressive features.  

The appellant contends that the veteran's service-connected 
psychiatric condition caused him to refuse to eat and to 
"give up."  The Board notes that the veteran was noted to 
have consumed dinner one and a half hours prior to his death.  
There is no indication in the hospital records that the 
veteran was suffering from malnutrition or that his 
depression was in any way contributing to a decline in his 
physical condition.  The appellant does not contend that the 
conditions listed on the death certificate were incurred 
directly during service and there is no evidence of 
cardiopulmonary difficulties or emphysema during service.  

The record contains two medical opinions regarding the 
relation of the veteran's service-connected psychiatric 
disability and his death.  Dr. Griffin opined that the 
veteran's anxiety and depression had a direct relationship to 
his heart problems and eventually contributed to his death.  
However, no rationale was provided.  The RO then requested 
Dr. Griffin's treatment records.  The records provided show 
treatment ending more than 15 years before the veteran's 
death, and appear to be merely notation of the medications 
prescribed.  Dr. Griffin did not indicate what, if any, other 
medical records he had reviewed in reaching his opinion.  

The other opinion of record was provided by Dr. Curtis at the 
request of the Board.  Dr. Curtis noted review of the medical 
records and, particularly of the records of the veteran's 
hospitalization from May to June 1996.  Dr. Curtis opined 
that there was no reason to believe that the veteran's 
service-connected psychiatric disorder caused or contributed 
substantially or materially to the veteran's death.  This 
opinion was supported with findings and reasons for each 
opinion provided, as well as detailed review of the medical 
records.  Therefore, the Board finds that more probative 
weight is to be given the opinion of Dr. Curtis.  Unlike the 
statutory scheme for Social Security benefits, VA benefits 
statutes and regulations do not provide any basis for a 
"treating physician" rule, requiring more weight be given 
to a treating physician.  White v. Principi, 243 F.3d 1378, 
1381 (Fed. Cir. 2001).  In the instant case, the opinion of 
Dr. Curtis is based on full review of the medical evidence 
and provides detailed reasons for all findings, whereas the 
opinion of Dr. Griffin is based on uncertain history without 
full details of the reasons for the opinion.  In sum, the 
Board finds that the evidence preponderates against a finding 
that the veteran's service-connected psychiatric disability 
caused or contributed in any way to the veteran's death in 
June 1996.  

DIC Benefits Pursuant to 38 U.S.C.A. § 1151

A veteran, who suffers an injury or an aggravation of any 
injury, as the result of hospitalization, medical or surgical 
treatment, examination, or during a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to or the death of the veteran, is 
entitled to disability or death compensation in the same 
manner as if such disability, aggravation, or death 
were service-connected.  38 U.S.C.A. § 1151.  

The Board recognizes that interpretation of the requirements 
for compensation under Section 1151, as well as the statute 
itself, have changed in recent years.  In Brown v. Gardner, 
115 S. Ct. 552 (1994), the United States Supreme Court 
held that the statutory language of 38 U.S.C.A. § 1151 simply 
required a causal connection between VA medical treatment and 
additional disability and that VA's interpretation of 38 
U.S.C.A. § 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow and was not consistent with the 
plain language of the statute.  

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient 
to warrant compensation in the absence of proof that it was 
the result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(2).  
Compensation is not payable for the necessary consequences of 
treatment or examination, which are those consequences which 
are certain to result from, or were intended to result from 
the treatment or examination administered.  38 C.F.R. § 
3.358(c)(3).  Compensation is also not payable for the 
continuance or natural progress of the disease or injury for 
which the treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment was, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner and to preclude benefits in the 
absence of evidence of VA negligence or an unforeseen event.  
Pub. L. No. 104-204, §422(a), 110 Stat. 2926 (1996); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).  The amendment to 
38 U.S.C.A. § 1151 applies to claims for compensation under 
that section filed on or after October 1, 1997.  
See VAOPGCPREC No. 40-97 (Dec. 31, 1997).  The appellant's 
claim was filed before October 1997 (in June 1996).  The 
amended statute is less favorable to the appellant's claim; 
however, since the claim was filed prior to October 1, 1997, 
it will be decided under the law as it existed prior to the 
amendment.  Thus, neither evidence of an unforeseen event nor 
evidence of VA negligence is required here.  See Karnas v.  
Derwinski, 1 Vet. App. 308 (1991).

The appellant makes two contentions of actions during 
hospitalization that led to the veteran's death.  First, that 
the veteran's fall led to discontinuation of the 
anti-coagulation medication, which led to the veteran's 
cardiopulmonary arrest.  Second, that the hospital's failure 
to treat the veteran's psychiatric condition caused him to 
"give up," resulting in his death.  Neither contention by 
the appellant is supported by the medical evidence.  There is 
no medical evidence indicating that the veteran's fall during 
hospitalization was in any way related to his death.  
Dr. Curtis specifically noted that the fall did not result in 
the cerebellar hemorrhage, for which the anti-coagulation 
medication was discontinued.  Further, there is no medical 
evidence to indicate that had this medication been continued 
the veteran would not have suffered the cardiopulmonary 
arrest that led to his death.  Dr. Curtis stated that the 
discontinuation of this medication was "prudent," due to 
the veteran's hemorrhage.  Finally, the record shows that the 
veteran continued to receive psychiatric consult and 
medication for his psychiatric condition throughout his final 
hospitalization.  There is no medical opinion indicating that 
a failure to provide further psychiatric treatment 
contributed in any way to the veteran's death.  The Board 
finds that the evidence preponderates against a finding that 
there was any causal connection between any treatment 
provided by the VA hospital and the veteran's death.  



ORDER

The appeal is denied as to both issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

